DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1, 3-4 and 6) drawn to a method for producing a red colorant composition derived from iridoid compounds, is acknowledged.  The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 5 and 7-20 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed Dec. 10, 2020.
 Accordingly, claims 1, 3-4 and 6 are under current examination.
	
Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace performing red color development that involves reaction of iridoid aglycones having a carboxyl group at position 4 of an iridoid skeleton with amino group-containing compounds, necessitating structure/function relationships.
The specification discloses a few compounds with the scope of claim 1 (any amino group-containing compound) having the required activities; in [0066] Applicants teach that amino acids can be used as the amino group-containing compounds. However, in the absence of the compounds being used, the artisan, would not have accepted that applicant was in possession of the claimed method of use. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.')  Mere indistinct terms (such as known classes of compounds which are now claimed based on a limited functional capability, such as “an Univ. of Rochester v. G.D. Searle, 69USPQ2d 1886 (CAFC 2004) at 1892, stating: The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an antiinflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added). Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112, l[ 1, by showing the enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP §2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is unclear.  Claim 1 recites: “…ascorbic acid, similar compounds thereof…”. It is unclear what is encompasses by “similar compounds thereof”. How similar does a compound have to be to be considered a similar compound?  Is the similarity based on chemical structure or activity?
Claims 3-4 and 6 depend from claim 1, and have thus been included in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moritome et al. (WO 2011/132334; published: Oct. 27, 2011).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Moritome et al. is directed to a method for producing red pigment and food and beverage products containing red pigment (Title). Moritome et al. teach a reaction between an iridoid compound having a carboxyl group at the 4-position of the iridoid skeleton and the protein hydrolysate can be carried out under any conditions, but generally, the following (a) to (f) is included in the process: (a) the methyl ester group of the iridoid compound is converted to a carboxyl group by ester hydrolysis before mixing with a protein hydrolysate (e.g., amino acids are present in the protein hydrolysate and read on amino group-containing compounds); (b) addition of organic acid (e.g., ascorbic acid or combinations of other acids), wherein the organic acid can be added in an amount of 2 mol or more (overlaps with the instant molar ratio of 6.5); (c) adjustment of pH with alkali (adjust to pH of 3-6); (d) reaction with an enzyme having β-glucosidase activity (e.g., cellulose AP5); (e) heating of reaction solution (80-100 °C); and (f) dye separation (e.g., centrifugation, filtration, acidic precipitation and others) (limitation of instant claims 1, 4 and 6; [0028-0034]). Moritome et al. teach that the red pigment produced by the method above has excellent acid resistance (limitation of instant claim 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Moritome et al. teaches that the organic acid can be added in an amount of 2 mol or more, they do not teach specifically teach wherein the molar ratio is 6.5 with respect to all iridoid compounds in the solution, as required by instant claim 1.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In the instant case, the teaching from Moritome et al. of 2 mol or more, overlaps with the claimed value of 6.5. Furthermore, Applicants have not provided any evidence showing that the claimed range is critical.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617